DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims 
Claims 21-22, 25-32, 40-44 and 52-56 are pending and the subject of this FINAL Office Action.

Note On Applicant Interview Summary
	Contrary to Applicant’s assertion in the Reply 04/12/2021, no interview was held.  Rather, Applicant Representative left a voicemail asking if claim 56 was allowable.  The Examiner attempted to call back, reached Applicant’s Representative voicemail, and left a message explaining that the Office Action mailed 01/11/2021 clearly explained that claim 44 and its dependent claim 54 that was allowable, and not claim 56.  Claim 56 was a typo in the indication of allowable subject matter on page 11 and the cover sheet of the Office Action mailed 01/11/2021, which was evident from the explanation of allowable subject matter and the fact that claim 56 was also rejected in the prior art rejections.

Claim Rejections - 35 USC § 102 - Withdrawn
	Applicants’ amendment to claims 21 and 56 to add “a control unit that regulates movement of the ejector element in dependence of a hollow floor forming stroke” requires a new grounds of rejection because this subject matter was not previously in claims 21 or 56 or dependent on claim 44, which was indicated as allowable not because of the control unit of claim 54, rather for the “forming tool which includes plug assist with a calibration element, outer plug assist element and inner plug assist element, the plug assist configured to press a floor area of a blank in forming chamber towards a forming floor respectively a movable ejector element of forming floor” of claim 44 (Office Action, 01/11/2021, pg. 11).  The Office never stated that the additional element of a generic control unit made the claims allowable.  Thus, Applicants’ assertion that adding control unit to claims 21 and 56 was indicated as allowable is wrong.

Claim Interpretations
	The amended language of claims 21 and 56 do not distinguish the claimed ejector element and floor ring element over the prior art because the claims fail to provide distinguishing structural features of the ejector element and the floor ring element, or the annular gap created by them.  Claims 21 is amended to state, and new claim 56 states that “ejector element movable relative to the floor ring element, the ejector element defining the disk shaped area of the forming floor, the ejector element movable between an initial position and a gap forming position, wherein in the initial position the forming chamber is free of an annular gap and wherein in the gap forming position the forming chamber includes the
annular gap, wherein the ejector element moves along to axial center axis from the initial position to the gap forming position under pressure at the forming floor to create the annular gap . . . wherein the annular gap is arranged to provide a circumferential base of the container formed through a curved foil part of the foil comprising two foil sections, where on a cross-section the two foil sections face each other at a distance with no contact.”  First, the claims do not require any pressuriziation device, thus this is intended use (see below).  Second, the claims do not provide a specific configuration of ejector element relative to floor ring element, much less specific size, shape, etc. of the ejector element and the floor ring element that distinguishes over the prior art.  Instead, Applicants rely on functional language that defines the ejector element and the floor ring element based on what they are intended to do (“to provide a circumferential base of the container formed through a curved foil part of the foil comprising two foil sections, where on a cross-section the two foil sections face each other at a distance with no contact”).  In other words, Applicants are encouraged to amend the independent claims to provide structural specifications that distinguish the ejector element and the floor ring element over the prior art.
	None of the claims require a physical component to pressurize any part of the “forming tool”; thus the gauge pressure language (“a forming chamber part which may be loaded with gauge pressure, which possesses a forming chamber, which is contained by a forming floor and side wall in such a manner that within the forming chamber a gauge pressure can form the foil into the container, wherein the forming tool is set up to allow, under gauge pressure at the forming floor . . . the creation of an annular gap . . .”) is an intended use that fails to limit the structure of the tool itself.  In addition, the specification fails to disclose what material (e.g. titanium, steel, carbon fiber, etc.) and structures of the “forming chamber part” and “forming chamber” are required to allow gauge pressure.  Thus, the components of the “forming tool” can be any material.
	The following phrases are “‘recitation[s] with respect to the manner in which a claimed apparatus is intended to be employed’” and “‘do[] not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim” (MPEP § 2114(II)):
“for deep drawing a foil into a container” (claims 21, 40 and 44) and “wherein the container is a brewing capsule or a coffee capsule” (claims 52 and 55);
“thermoforming tool for thermoforming the foil into the container” (claim 22);
“wherein the movable ejector element possesses a component thickness which is at least equal to or greater than the gap height of the desired annular gap” (claim 27);
“wherein the movable ejector element is guided by the stationary floor ring element, at least partially” (claim 29);
“wherein different annular gap heights are adjustable using different distance ring elements” (claims 32 and 53);
“which possesses a forming chamber usable under gauge pressure” (claim 40);
“applicable in the axial main forming direction” (claim 40);
“in order to press the foil, after a gauge pressure forming, towards a forming floor of the forming chamber part respectively a movable ejector element of the forming floor” (claim 40);
“may be further inserted along the axial main forming direction into the forming chamber than the plug assist elements” (claim 43); and
“wherein the control unit/module regulates the movement in dependence of a hollow floor forming stroke” (claim 54).
Thus, claim 21, for example, requires the following forming tool structures: 
Forming chamber with
Side wall
Forming floor with 
“disc-like area”
“ring like area.”
Claim 40 requires the following forming tool structures:
Plug assist with
Adjustable “outer” plug assist element 
“inner” plug assist element
Forming chamber
“Calibration element.”
	As to “a control unit that regulates movement of the ejector element in dependence of a hollow floor forming stroke,” this seems to be a controller (e.g. processor, computer, CPU, human, etc.) intended or capable of being programmed to “regulate[] movement of the ejector element in dependence of a hollow floor forming stroke.”  Thus, this encompasses generic controllers.
	Response to Arguments
	The Office is not persuaded of error by Applicants’ arguments in the Reply filed 04/12/2021 because Applicants merely state “a functional limitation must be evaluated and considered just like any other limitation of the claim, for what it fairly conveys to a person of ordinary skill in the art in the context in which it is used” and “[a] functional limitation is often used in association with an element to define a capability that is served by the recited element.”  This is a conclusion with no facts.  In other words, Applicants fail to explain how these assertions apply the claims at issue.  Thus, these claim interpretations are maintained.

New Grounds of Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-22, 25-32, 40-43, 52-53 and 55-56 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by KOPPENHÖFER (EP1163996B1).
	As to claims 21-22, 25-32, 40-43, 52 and 54-55, KOPPENHÖFER teaches a tool (Figs. 2-6) for making coffee capsules/pods comprising a forming chamber (container base 46) with forming floor and “disc-like” area 33 and “ring-like area” 35 (id.) and side wall (id.), ejector element as claimed (rod 32 connected to ejector plate 45), adjustable floor ring (ring 43), head convex (mold base 33).  The tool creates an annular gap B (Fig. 3) using pressurized air (paras. 0013, 0015, 0017 & 0019).  As to generic “control unit,” KOPPENHÖFER teaches 
	As to claims 40-43, the device also includes a plug assist (stretching aid 19).	 
	As to claim 53, the at least one distance ring element 35 is located in the reception room between an upper shoulder of the forming chamber part and a lower shoulder of the forming chamber mount (Fig. 3).
	Applicants amend claim 21 and add new claim 56 to state: “ejector element movable relative to the floor ring element, the ejector element defining the disk shaped area of the forming floor, the ejector element movable between an initial position and a gap forming position, wherein in the initial position the forming chamber is free of an annular gap and wherein in the gap forming position the forming chamber includes the
annular gap, wherein the ejector element moves along to axial center axis from the initial position to the gap forming position under pressure at the forming floor to create the annular gap . . . wherein the annular gap is arranged to provide a circumferential base of the container formed through a curved foil part of the foil comprising two foil sections, where on a cross-section the two foil sections face each other at a distance with no contact.”   However, KOPPENHÖFER shows that the annular gap is wide enough to “provide a circumferential base of the container formed through a curved foil part of the foil comprising two foil sections, where on a cross-section the two foil sections face each other at a distance with no contact”:

    PNG
    media_image1.png
    356
    332
    media_image1.png
    Greyscale
.
In fact, KOPPENHÖFER calls this an “enlarged area” that “corresponds at least to the wall thickness of a wall 29 of the base 30 to be formed” (para. 0015).  In other words, the enlarged annular gap area of KOPPENHÖFER meets the generically claimed annular gap arrangement.
	Claim 56 is indistinguishable from claim 21 because the only difference between the claims is that claim 56 states in the preamble “[a]n installation for thermoforming with a forming tool for deep drawing or a thermoforming tool for thermoforming, a foil into a container with a pressure unit, the forming tool or thermoforming tool comprising”, while claims 21 states “[a] forming tool for deep drawing a foil into a container, the forming tool comprising.”  Claim 56 does not require any specific “installation” components, thus this is an intended use that “merely states . . . the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations” such that “the preamble is not considered a limitation and is of no significance to claim construction.”  See MPEP § 2111.02(II).  In sum, the claim preamble is not “construed as if in the balance of the claim" because “the claim preamble, when read in the context of the entire claim” does not “recite[] limitations of the claim” and is not “‘necessary to give life, meaning, and vitality’ to the claim.”  See MPEP § 2111.02.  For this reason, claim 56 is rejected for the same reasons as claim 21.

New Grounds of Rejection - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-22, 25-32, 40-43, 52-53 and 55-56 are rejected under 35 U.S.C. § 103 as being obvious over KOPPENHÖFER (EP1163996B1).
	As to claims 21-22, 25-32, 40-43, 52 and 54-55, KOPPENHÖFER teaches a tool (Figs. 2-6) for making coffee capsules/pods comprising a forming chamber (container base 46) with forming floor and “disc-like” area 33 and “ring-like area” 35 (id.) and side wall (id.), ejector element as claimed (rod 32 connected to ejector plate 45), adjustable floor ring (ring 43), head convex (mold base 33).  The tool creates an annular gap B (Fig. 3) using pressurized air (paras. 0013, 0015, 0017 & 0019).  As to generic “control unit,” KOPPENHÖFER teaches 
	As to claims 40-43, the device also includes a plug assist (stretching aid 19).	 
	As to claim 53, the at least one distance ring element 35 is located in the reception room between an upper shoulder of the forming chamber part and a lower shoulder of the forming chamber mount (Fig. 3).
	Applicants previously amend claim 21 and add new claim 56 to state: “ejector element movable relative to the floor ring element, the ejector element defining the disk shaped area of the forming floor, the ejector element movable between an initial position and a gap forming position, wherein in the initial position the forming chamber is free of an annular gap and wherein in the gap forming position the forming chamber includes the annular gap, wherein the ejector element moves along to axial center axis from the initial position to the gap forming position under pressure at the forming floor to create the annular gap . . . wherein the annular gap is arranged to provide a circumferential base of the container formed through a curved foil part of the foil comprising two foil sections, where on a cross-section the two foil sections face each other at a distance with no contact.”   However, KOPPENHÖFER shows that the annular gap is wide enough to “provide a circumferential base of the container formed through a curved foil part of the foil comprising two foil sections, where on a cross-section the two foil sections face each other at a distance with no contact”:

    PNG
    media_image1.png
    356
    332
    media_image1.png
    Greyscale
.
In fact, KOPPENHÖFER calls this an “enlarged area” that “corresponds at least to the wall thickness of a wall 29 of the base 30 to be formed” (para. 0015).  In other words, the enlarged annular gap area of KOPPENHÖFER meets the generically claimed annular gap arrangement.
	KOPPENHÖFER does not explicitly teach a “control unit” as amended in the Reply 4/12/2021.
	However, in the background section of KOPPENHÖFER, it discusses conventional control of ejectors: “The cooling is very slow for the reasons mentioned, so that only a small number of cycles of the thermoforming machine is possible, on the one hand due to the poor cooling, on the other hand due to the double lifting movement of the ejector base, which also requires appropriate control.” (para. 0003).  Furthermore, MPEP 2144.04(III) states:
	III. AUTOMATING A MANUAL ACTIVITY
	In reVenner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.).

Thus, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to automate the apparatus of KOPPENHÖFER with a reasonable expectation of success.  
	Claim 56 is indistinguishable from claim 21 because the only difference between the claims is that claim 56 states in the preamble “[a]n installation for thermoforming with a forming tool for deep drawing or a thermoforming tool for thermoforming, a foil into a container with a pressure unit, the forming tool or thermoforming tool comprising”, while claims 21 states “[a] forming tool for deep drawing a foil into a container, the forming tool comprising.”  Claim 56 does not require any specific “installation” components, thus this is an intended use that “merely states . . . the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations” such that “the preamble is not considered a limitation and is of no significance to claim construction.”  See MPEP § 2111.02(II).  In sum, the claim preamble is not “construed as if in the balance of the claim" because “the claim preamble, when read in the context of the entire claim” does not “recite[] limitations of the claim” and is not “‘necessary to give life, meaning, and vitality’ to the claim.”  See MPEP § 2111.02.  For this reason, claim 56 is rejected for the same reasons as claim 21.

Claims 21-22, 25-32, 40-43, 52-53 and 55-56 are rejected under 35 U.S.C. § 103 as being unpatentable over KOPPENHÖFER (EP1163996B1) in view of GARCIN (US 2016/0362246).
This rejection is presented in the interest of compact prosecution and to the extent the claims are amended to recite specific annular gap dimensions created by the ejector element relative to the floor ring element and/or specific specifications for the ejector element and the floor ring element.
It would have been prima facie obvious to a person of ordinary skill in the art and common sense before effective filing to adapt the forming tool of KOPPENHÖFER to create beverage capsules of GARCIN with the claimed annular gap with a reasonable expectation of success.  
	As to claims 21-22, 25-32, 40-43, 52-53 and 55-56, KOPPENHÖFER teaches the elements of these claims as explained above.
	KOPPENHÖFER does not explicitly teach specific annular gap dimensions created by the ejector element relative to the floor ring element and/or specific specifications for the ejector element and the floor ring element.
	However, a skilled artisan would have been motivated to adapt the forming tool annular gap mechanism of KOPPENHÖFER to form the beverage capsule of GARCIN.  Specifically, GARCIN teaches a coffee capsule with a circumferential base of the container formed through a curved foil part of the foil comprising two foil sections, where on a cross-section the two foil sections face each other at a distance with no contact (para. 0105).  This is shown in Figure 11 (compared to instant Figure 12):

    PNG
    media_image2.png
    369
    353
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    275
    388
    media_image3.png
    Greyscale
.
Element 4 of GARCIN Figure 11 is a circumferential base of the container formed through a curved foil part of the foil comprising two foil sections, where on a cross-section the two foil sections face each other at a distance with no contact.  This coffee capsule configuration allows “[t]he recess can be dimensioned sufficiently large and deep to be able to house the perforating elements (e.g., blades) of the water injection means without perforation of the bottom wall of the capsule” (para. 0105).  A skilled artisan would have been able to adapt the coffee capsule forming tool annular gap of KOPPENHÖFER in order to form the coffee capsule of GARCIN with its known benefits with a reasonable expectation of success.
In summary, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to adapt the coffee capsule forming tool annular gap of KOPPENHÖFER in order to form the coffee capsule of GARCIN which allows perforating elements (e.g., blades) of the water injection means without perforation of the bottom wall of the capsule with a reasonable expectation of success.  

Allowable Subject Matter
Claims 44 and 54 are allowed.  The prior art fails to teach or suggest the claimed forming tool which includes plug assist with a calibration element, outer plug assist element and inner plug assist element, the plug assist configured to press a floor area of a blank in forming chamber towards a forming floor respectively a movable ejector element of forming floor.  This allows an even more precise manipulation of a foil at the floor area, in particular the creation of a calibrated punctuation area (see figures 14 to 21) on the blank in a produced capsule body.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846.  The examiner can normally be reached on Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Examiner, Art Unit 1743